              IN THE SUPERIOR COURT FOR THE STATE OF ALASKA

                    THIRD JUDICIAL DISTRICT AT ANCHORAGE

  JARED TUIA,                                                          COPY
                                                                Original Received
                         Plaintiff,
                                                                   OCT 3 0 2019
    vs.                                                       Clerk of the Triaf Courts

  ANCHORAGE POLICE
  DEPARTMENT and MUNICIPALITY
  OF ANCHORAGE,                                    Case No. 3AN-19-�Civil

                         Defendant.


                                      COMPLAINT

              Comes now the Plaintiff, Jared Tuia, by and through counsel, Flanigan &

 Bataille, and for his Complaint against the Defendants, states and alleges as follows:

                                      GENERAL ALLEGATIONS

              l.     This is an action for relief, pursuant to AS l8.80.220(a)(l) and Title

VII of the Civil Rights Act of 1964, 42 USC §2000e-2 and the Common Law of Alaska..

              2.     This Court has subject jurisdiction pursuant to AS 22.10.01O(i)28 USC

133 l.

              3.     Jared Tuia, is a resident of Anchorage, Alaska.

             4.      Jared Tuia is a person of color, ½ Samoan, and classified as a Pacific

Islander. As such he is part of a protected minority class.

             5.     Defendant, Municipality of Anchorage is a municipality chartered by

 the State of Alaska.
Complaint
Tuia v. MOA; et. al.; CASE NO. 3AN-19-J.QJ2..Q.:J.__-CIVIL - PAGE 1 OF 8


 Case 3:19-cv-00326-TMB Document 1-2 Filed 12/30/19 Page 1 of 8
                                6      D fendant. Anch raue      Poli ‘e [)epartment is ‘in agenc      f the

                   Municipality of Anchorage.

                                7.     The Anchorage Police Department is a predominantly white police

                   force, despite a significant amount of non-white individuals (33%) living in Anchorage,

                   Alaska,

                                8.     Jared Tuia became a police officer on the Anchorage Police Force in

                   1999. He will have been a police officer in the Anchorage Police Department for 20 years

                   as of November, 2019.

                                9.     During his tenure with the Anchorage Police Department, Tuia has

                   advanced to the rank of Lieutenant and has been recognized as performing excellent service

                   in the various assignments he was given.

                                10.    ‘Those assignments included: coordinator;instructor at the police

                   academy; mentoring program for new officers; patrol officer supervisor, patrol officer

                   lieutenant; commander of domestic violence unit; commander of K9 unit; commander of
—


                   emergency operations; commander to community action policing; commander traffic unit,
    V
        ‘H   “‘
             ‘H
    -        r
                  commander inspections unit. commander property crimes unit; commander of detectives

                  vice unit and APD representative at the Kennedy v MOA trial.

                               11.     Jared Tuia has also excelled academically, having obtained a Masters

                  Degree in criminology and a diploma from the Police Staff and Command school at

                  Northwestern University.




                  Complaint
                  Tula v. ilv’IOA; et. a1. CASE NO. 3AN-l9-\3              -CIVIL PAGE 2 OF 8
                                                                                   -




                   Case 3:19-cv-00326-TMB Document 1-2 Filed 12/30/19 Page 2 of 8
                                12    However despite an xce1lent ser ice record. academic achicvement

                  more than mans :vears of seniority and years in grade as a lieutenant on the Anchorage

                  Police Force, Jared Tuia was denied a promotion to Captain in three occasions in 2015,

                  2017 and 201$.

                                13.    Instead Lieutenants with lesser time in grade and lesser qualifications

                  were promoted instead.

                               14.     When Tuia asked for a debriefing about why he was not promoted in

                  201 5, he was told he could accomplish great things, “somewhere other than the API).”

                               15.     When Tuia asked for a debriefing about why he was not promoted in

                  2017, no debrieting was provided. Instead he was transferred to the property crimes

                  division, which was struggling with a sharp increase in these types of crimes. Nevertheless,

                  under Tuia’s direction, the unit made excellent progress in finding and breaking up car

                  theft rings, which caused a reduction in the amount of property crimes.

                               16.    After Tuia started inquiring why he had not been promoted he started
—.




                  experiencing frequent transfers, Between 2015 and 2018 he was transferred more than any

                  other Lieutenant at the Anchorage Police Department.
             C


     C   -
                               17.    In April. 2018, other Lieutenants were promoted instead of Jared Tuia,

                 despite the fact that his time in grade, experience and qualifications were far superior to

                 the Lieutenants that were promoted at that time.

                               18.    When Tuia ask for a debriefing to explain why he was not promoted

                 for the third time, none was provided.

                 Complaint
                 Tuia v. MOA; et. al.; CASE NO. 3AN-19- QCY1               -CIVIL PAGE 3 OF 8
                                                                                   -




                  Case 3:19-cv-00326-TMB Document 1-2 Filed 12/30/19 Page 3 of 8
                                   19.     i’he promotions to Captain were not based on performance

                   evaluations because the Anchorage Police Department does not have performance

                   evaluations,

                                   20.     Instead the evaluation process for promotion to Captain is limited to

                   an interview process, which consists of 10 questions and is entirely subjective in nature,

                   lending itself to discriminatory bias.

                                  21.     Recently retired Lieutenant John McKinnon asked Deputy Chief Ken

                   McCoy why the particular Lieutenants in the 2018 promotion to Captain process were

                   selected and was told the Chief of Police knew who he was going to promote before

                   applications were even solicited.

                                  22.     This manner of promotion to Captain is contrary to the Municipality

                   of Anchorage’s September 1, 2015 EEO/AA Policy statement, which states in part:

                                  In order to achieve its EEO goals, MOA will utilize AA policies to

         —         aggressively recruit and employ qualified minorities, women, veternas, persons with
H crS
-

—
         -


                   disabilities and other disadvantaged groups that are underutilized in the MOA workforce.
    -    -


.,‘-.             MOA will also ensure that its overall employment practices and procedures are
             ii
    r-            nondiscriminatory and do not adversely exclude any qualified individual from a municipal

                  position, training of development opportunity based on factors other than the individuals

                  merit, ability and other factors related to job performance.

                                  All    MOA   employees    are   obligated to   comply    with   the   MOA’s

                  Policy/Procedure 40-16 and the EEO/AA Program to ensure that MOA employees and

                  Complaint
                  Tuia v. MOA; et. a!.; CASE NO, 3AN-19-Qi-CIVIL PAGE 4 OF 8         -




                   Case 3:19-cv-00326-TMB Document 1-2 Filed 12/30/19 Page 4 of 8
                     custom r     are treated n a r )ndls r ur atorv       nann      A    MOA iri       mr   C   it   nd

                     super0sur personnel hae           respor
                                                       s
                                                       1 bi1ity to h1p ensure tnat MOA A;\ policy and

                     program is effectively implemented and that FF0 matters within their respecth’e area(s)

                     of responsibility are promptly and appropriately addressed...

                                   23.     Based on the circumstances of the promotions to Captain in 2015,

                     2017 and 2018. and the information obtained by Lieutenant John McKinnon, the

                     Anchorage Police Department is engaging in employment practices which are either

                     intended or have the disparate effect of violating the Municipalities 9/1/15 anti

                     discrimination policy.

                                   24.    The APD’s io1ation of the MOA 9/1/15 policy has the disparate

                     effect of discriminating against police officers on the basis of color, race and ethnicity.

                                  25.     The complained of actions of the defendants in this case caused the

                     Plaintiff to suffer past and future economic damages and emotional distress. in an amount
    4

     C
                     to be proven at trial, but in any case to exceed the jurisdictional requirements of this Court.
    —(
    CC          t
H
                                  26.     The Municipality of Anchorage, is vicariously liable thr the actions of

                     the members of the Anchorage Police Department, who are involved in the promotion to
    —
    —
        -   9
z
_




                    Captain process in the department and the disparate effect of the promotion process to

                    Captain being utilized by the Anchorage Police Department.

                                  27.     The Plaintiff timely filed a complaint with the U.S. Equal Opportunity

                    Commission (EEOC) in Seattle, Washington. with jurisdiction over Alaska EEOC



                    Complaint
                    Tuia v. MOA; et. al.; CASE NO. 3AN-l9 \OO1                  -CIVIL PAGE 5 OF 8


                     Case 3:19-cv-00326-TMB Document 1-2 Filed 12/30/19 Page 5 of 8
         complaints regarding t n. aciions u the &fendar s complaine             of in this case .n

         September 24. 20i6

                      28.     After the defendants refused to mediate the dispute, the Plaintiff

         obtained a “right to sue letter” from the EEOC dated August 2nd. 2019.

                      29,     This suit was filed less than 90 days following receipt of that letter

         satisl’ing the procedural requirements to tile this suit pursuant to 42 USC 2000e-2.

                      30.     Therefore the Plaintiff has exhausted his administrative remedy set

         forth in 42 USC 2000e2 and is entitled to bring this action.

                                       FIRST CAUSE OF ACTION
                                          (DISCRIMINATION)

                      31.     Plaintiff realleges all previous allegations

                      32.     ‘The Defendants had a legal duty to not engage in discrimination in the

         process of promoting Lieutenants to Captains, pursuant to 42 USC 200Oe2.

                      33.      Defendants, by and through the actions of the officials involved in the

    T    promotions of Anchorage Police Officers from Lieutenant to Captain engaged in practices

—   (1   that either intentionail) or had the disparate effect of discriminating against qualified

         applicants on the basis of color, ethnicity, or race.

                      34.     The complained of practices of the Defendants were a substantial

         cause of harm to the Plaintiff

                                      SECOND CAUSE OF ACTION
                                          AL1AT ION


                       35.     Plaintiff realleges all previous allegations.
         Complaint
         Tula v. MOA,’ et at; CASE. NO. 3ANl9 \O                     C1VIL PAGE 6 OF 8


         Case 3:19-cv-00326-TMB Document 1-2 Filed 12/30/19 Page 6 of 8
                                  36.      Defendants has a legal dut’ to iiot reialate asainsr nhnrage Plce

                     Officers who ‘omplained tha the promotion practices of the Anoh          age Police otficers

                     ere discriminatory, 42 USC 2000e2

                                  37.     Defendants, by and through the actions of the officials of Anchorage

                     Police Department, engaged in retaliatory actions due his compLaints oi the promotion

                    from Lieutenant to Captain process, which were a substantial cause of’harm to the Plaintiff.

                                        THIRD CAUSE OF ACTiON
                       AC’ H OF i’IIE CO YENANT OF GOOD FAITH AN I) All DALI NG


                                  38,    Plaintiff realleges all previous allegations.

                                  39.     Defendants owed a duty of good faith and fair dealing to the Plaintiff.

                                  40.     1 he Defendants breached that duty in regard to the promotion to

                    Captain process and the actions taken against Plaintiff afier he complained he was not’

                    being treated fairly in that process.

                                 41.     The breach of the duty of good faith and fair dealing            by the
           C   -




                    I)efendants was a substantial cause of harm to the PlaintifE
C,J   •-   •‘




-
N
                                 Wherefore, Plaintiff prays for a judgment against the Defendants, jointly and

                    severally in an amount to be proven at trial, but in any case to exceed the jurisdictional

                   requirements of this Court, plus costs, interest and attorneys fees and other equitable relief

                   as the court deems just.




                   Complaint
                   Thin v. MOA; el. al. CASE NO. 3AN-l9-\                      CJV1L PAGE? OF 8


                    Case 3:19-cv-00326-TMB Document 1-2 Filed 12/30/19 Page 7 of 8
                           D   LI atths

                                                 FLA1GAN & FIATAILLE
                                                 \itorncs for Plaintiff




                                                 \4iehaf W. Elan igan
                                                 Alaska Bar No. 7710114




    J   Lr   -


H
<




z   r
    -



Zr




                 Complaint
                 Tuia v. MOA; et. al.: CASE NO. 3AN-l9-QQ      -CIVIL PAGE 8 OF 8
                                                                      -




                 Case 3:19-cv-00326-TMB Document 1-2 Filed 12/30/19 Page 8 of 8
